COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cynthia Willis v. The State of Texas
Appellate case number:      01-21-00438-CR
Trial court case number:    1584804
Trial court:                208th District Court of Harris County
       Appellant, Cynthia Willis, has filed an “Agreed Motion for Leave to Withdraw and
Substitute Counsel.” Appellant is currently represented Angela Cameron, who was
appointed to represent appellant by the trial court. However, appellant’s motion states that
appellant has retained an attorney, Nicolette Westbrooks, to represent her on appeal.
Accordingly, appellant requests that Angela Cameron be allowed to withdraw from
representation of appellant on appeal, and that Nicolette Westbrooks be substituted as
counsel on appeal.
       Appellant’s motion does not state that appellant conferred with the State regarding
the requested relief, however, more than ten days have passed, and the State has not
opposed to the relief requested in the motion. See TEX. R. APP. P. 10.3(a)(2). The motion
is granted. See TEX. R. APP. P. 6.5(b).
      The Clerk of this Court is directed to note the withdrawal of Angela Cameron as
counsel for appellant and substitute Nicolette Westbrooks as counsel for appellant on the
docket of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___September 23, 2021____